DETAILED ACTION
The present office action is in response to claims filed on 09/15/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2, 4, 6, 12, 14, and 16 are objected to because of the following informalities:
Claim 2 recites “the flow of air” in line 3, which should recite “the air flow” for proper antecedent basis. 
Claim 4 recites “the discharged air” in line 2, which should recite “
Claim 6 recites “the discharged air” in line 2, which should recite “
Claim 12 recites “the flow of air” in line 3, which should recite “the air flow” for proper antecedent basis. 
Claim 14 recites “the discharged air” in line 2, which should recite “
Claim 16 recites “the discharged air” in line 2, which should recite “ discharged air” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oe et al. (U.S. Pre-Grant Publication No. 2015/0174989), hereinafter Oe ‘989.
Regarding Claim 1, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
An outlet assembly (1) having a plurality of different operating modes (different operating modes illustrated in Figures 3, 5b, and 6b) for improving air flow (air flowing through 2, as illustrated by air flow arrows in the figures) in an air distribution system (air conditioning system of the automobile), the assembly (1) comprising:
a housing (2) having an inlet end (the left end of 2, as illustrated in Figure 2) to receive the air flow (air flowing through 2, as illustrated by air flow arrows in the figures) and an outlet end (the right end of 2, as illustrated in Figure 2) to discharge the air flow (air flowing through 2, as illustrated by air flow arrows in the figures) into a passenger cabin (interior of automobile, Paragraph 0003) of a vehicle (automobile, Paragraph 0001), the housing (2) including first (the top wall of 2, as illustrated in Figure 2) and second (the bottom wall of 2, as illustrated in Figure 2) spaced apart walls which at least partially define a cavity (5) therebetween;
a first blocking element (8) supposed by (as illustrated in Figure 3) the first wall (the top wall of 2, as illustrated in Figure 2) for movement between blocking (position of 8 in Figure 5b) and unblocking (position of 8 in Figure 3) positions within the cavity (5), the first blocking element (8) preventing a first layer of air (layer of air flowing along the top wall of 2) from flowing immediately adjacent (as illustrated by air flow arrows in Figure 5b) the first wall (the top wall of 2, as illustrated in Figure 2) in its blocking position (position of 8 in Figure 5b);
a second blocking element (9) supported by (as illustrated in Figure 3) the second wall (the bottom wall of 2, as illustrated in Figure 2) for movement between blocking (position of 9 in Figure 6b) and unblocking (position of 9 in Figure 3) positions within the cavity (5), the second blocking element (9) preventing a second layer of air (layer of air flowing along the bottom wall of 2) from flowing immediately adjacent (as illustrated by air flow arrows in Figure 6b) the second wall (the bottom wall of 2, as illustrated in Figure 2) in its blocking position (position of 9 in Figure 6b); and
an actuator subassembly (11, 16, and all associated components) including a selector member (16) supported for movement (as illustrated by the position of 16 in Figures 3, 5b, and 6b, 16 moves relative to 2) relative to the housing (2) between a plurality of predefined discrete positions (positions of 16 in Figures 3, 5b, and 6b) which correspond to the different operating modes (different operating modes illustrated in Figures 3, 5b, and 6b) which include first (first blocking mode illustrated in Figure 5b) and second (second blocking mode illustrated in Figure 6b) blocking modes and a nominal unblocking mode (nominal unblocking mode illustrated in Figure 3), the first blocking element (8) being actuated by the actuator subassembly (11, 16, and all associated components) to move (via its connection to 16, as illustrated in Figure 5a) to its blocking position (position of 8 in Figure 5b) in the first blocking mode (first blocking mode illustrated in Figure 5b), the second blocking element (9) being actuated by the actuator subassembly (11, 16, and all associated components) to move (via its connection to 16, as illustrated in Figure 6a) to its blocking position (position of 9 in Figure 6b) in the second blocking mode (second blocking mode illustrated in Figure 6b), and the first (8) and second (9) blocking elements being actuated by the actuator subassembly (11, 16, and all associated components) to move (via their connection to 16, as illustrated in Figure 2) to their unblocking positions (positions of 8 and 9 in Figure 3) in the nominal unblocking mode (nominal unblocking mode illustrated in Figure 3). 

Regarding Claim 2, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The selector member (16) comprises a substantially flat primary vane (7) supported by (as illustrated in Figure 1) the housing (2) for bi-lateral shifting movement (16 can be moved bi-laterally to adjust the positions of the canes of 1) to control (the direction of the air discharging through 15 is controlled by 16, as illustrated by the air flow arrows in the figures) the air flow (air flowing through 2, as illustrated by air flow arrows in the figures) discharged from the outlet end (the right end of 2, as illustrated in Figure 2). 

Regarding Claim 3, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The outlet assembly (1) has a relatively high aspect ratio (as illustrated in Figure 1, 15 has a relatively high aspect ratio as the outlet is wider than tall) wherein the housing (2) is substantially wider than it is tall (as illustrated in Figure 1, the outlet assembly is substantially wider than it is tall).

Regarding Claim 4, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The primary vane (7) and the first blocking element (8) are configured to direct (as illustrated in Figure 5b) discharged air (air exiting from 15) in an upward direction (the direction of the discharged air in Figure 5b is upward, as illustrated by the air flow arrows) in the first blocking mode (first blocking mode illustrated in Figure 5b).

Regarding Claim 5, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The first blocking element (8) comprises a substantially flat first vane (as illustrated in Figure 5b, 8 is a substantially flat vane) pivotally connected (via 8a) to the first wall (the top wall of 2, as illustrated in Figure 2) at one end (the left end, as illustrated in Figure 5b) of the first vane (as illustrated in Figure 5b, 8 is a substantially flat vane).

Regarding Claim 6, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The primary vane (7) and the second blocking element (9) are configured to direct (as illustrated in Figure 5b) discharged air (air exiting from 15) in a downward direction (the direction of the discharged air in Figure 6b is downward, as illustrated by the air flow arrows) in the second blocking mode (second blocking mode illustrated in Figure 6b).

Regarding Claim 7, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The second blocking element (9) comprises a substantially flat second vane (as illustrated in Figure 6b, 9 is a substantially flat vane) pivotally connected (via 9a) to the first wall (the bottom wall of 2, as illustrated in Figure 2) at one end (the left end, as illustrated in Figure 6b) of the second vane (as illustrated in Figure 6b, 9 is a substantially flat vane).

Regarding Claim 8, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
Each of the blocking elements (8 and 9) comprises a substantially flat vane (as illustrated in Figure 3, 8 and 9 are substantially flat vanes) and wherein the vanes (as illustrated in Figure 2, 8 and 9 are substantially flat vanes) are substantially parallel (as illustrated in Figure 3, 8 and 9 are substantially parallel) in the nominal unblocking mode (nominal unblocking mode illustrated in Figure 3).

Regarding Claim 9, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The actuator assembly (11, 16, and all associated components) includes a control link (11) operably connected to (as illustrated in Figure 2) the selector member (16) and to each of the blocking elements (8 and 9) so that only one (as illustrated in Figures 5b and 6b, only 8 or 9, respectively, are actuated by 11 in to their blocking position) is actuated (actuated into the blocking position) at a time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (U.S. Pre-Grant Publication No. 2015/0174989), hereinafter Oe ‘989, as recited in Claim 1 above, in view of Oe et al. (U.S. Patent No. 9,989,275), hereinafter Oe ‘275.
Regarding Claim 10, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The actuator assembly (11, 16, and all associated components) includes a control link (11) operably connected to (as illustrated in Figure 2) the selector member (16) and to each of the blocking elements (8 and 9) so that only one (as illustrated in Figures 5b and 6b, only 8 or 9, respectively, are actuated by 11 in to their blocking position) is actuated (actuated into the blocking position) at a time.
However, Oe ‘989 lacks showing the actuator assembly includes an idler link operatively connected to the selector member and a cam operatively connected to each of the blocking elements.  
In the same field of endeavor of an air outlet assembly, Oe ’275 teaches (Figures 2, 3, 4, 5, and 6):
It is known for an actuator assembly (10, 16, and all associated components) to include a selector member (16), an idler link (11), and cams (13 and 14), wherein the idler link (11) is operatively connected (as illustrated in Figures 3 and 4) to the selector member (16) and the cams (13 and 14) are operatively connected (as illustrated in Figure 4) to each of the blocking elements (8 and 9). 
Further, “the operability of the operation of the knob can be enhanced”, Col. 5, lines 7-8.
It would have been obvious to one skilled in the art at the time of filing to substitute the idler link and cams taught by Oe ‘275 for the control link shown by Oe ‘989 to enhance the operation of the knob, because it does no more than yield predictable results of controlling the position of the first and second blocking elements, since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. 

Claims 11, 12, 13, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (U.S. Pre-Grant Publication No. 2015/0174989), hereinafter Oe ‘989, in view of Gehring et al. (U.S. Pre-Grant Publication No. 2005/0176364).
Regarding Claim 1, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
An outlet assembly (1) having a plurality of different operating modes (different operating modes illustrated in Figures 3, 5b, and 6b) for improving air flow (air flowing through 2, as illustrated by air flow arrows in the figures) in an air distribution system (air conditioning system of the automobile), the assembly (1) comprising:
a housing (2) having an inlet end (the left end of 2, as illustrated in Figure 2) to receive the air flow (air flowing through 2, as illustrated by air flow arrows in the figures) and an outlet end (the right end of 2, as illustrated in Figure 2) to discharge the air flow (air flowing through 2, as illustrated by air flow arrows in the figures) into a passenger cabin (interior of automobile, Paragraph 0003) of a vehicle (automobile, Paragraph 0001), the housing (2) including first (the top wall of 2, as illustrated in Figure 2) and second (the bottom wall of 2, as illustrated in Figure 2) spaced apart walls which at least partially define a cavity (5) therebetween;
a first blocking element (8) supposed by (as illustrated in Figure 3) the first wall (the top wall of 2, as illustrated in Figure 2) for movement between blocking (position of 8 in Figure 5b) and unblocking (position of 8 in Figure 3) positions within the cavity (5), the first blocking element (8) preventing a first layer of air (layer of air flowing along the top wall of 2) from flowing immediately adjacent (as illustrated by air flow arrows in Figure 5b) the first wall (the top wall of 2, as illustrated in Figure 2) in its blocking position (position of 8 in Figure 5b);
a second blocking element (9) supported by (as illustrated in Figure 3) the second wall (the bottom wall of 2, as illustrated in Figure 2) for movement between blocking (position of 9 in Figure 6b) and unblocking (position of 9 in Figure 3) positions within the cavity (5), the second blocking element (9) preventing a second layer of air (layer of air flowing along the bottom wall of 2) from flowing immediately adjacent (as illustrated by air flow arrows in Figure 6b) the second wall (the bottom wall of 2, as illustrated in Figure 2) in its blocking position (position of 9 in Figure 6b); and
an actuator subassembly (11, 16, and all associated components) including a selector member (16) supported for movement (as illustrated by the position of 16 in Figures 3, 5b, and 6b, 16 moves relative to 2) relative to the housing (2) between a plurality of predefined discrete positions (positions of 16 in Figures 3, 5b, and 6b) which correspond to the different operating modes (different operating modes illustrated in Figures 3, 5b, and 6b) which include first (first blocking mode illustrated in Figure 5b) and second (second blocking mode illustrated in Figure 6b) blocking modes and a nominal unblocking mode (nominal unblocking mode illustrated in Figure 3), the first blocking element (8) being actuated by the actuator subassembly (11, 16, and all associated components) to move (via its connection to 16, as illustrated in Figure 5a) to its blocking position (position of 8 in Figure 5b) in the first blocking mode (first blocking mode illustrated in Figure 5b), the second blocking element (9) being actuated by the actuator subassembly (11, 16, and all associated components) to move (via its connection to 16, as illustrated in Figure 6a) to its blocking position (position of 9 in Figure 6b) in the second blocking mode (second blocking mode illustrated in Figure 6b), and the first (8) and second (9) blocking elements being actuated by the actuator subassembly (11, 16, and all associated components) to move (via their connection to 16, as illustrated in Figure 2) to their unblocking positions (positions of 8 and 9 in Figure 3) in the nominal unblocking mode (nominal unblocking mode illustrated in Figure 3). 
However, Oe ‘989 lacks showing the outlet assembly for discharging the air flow into the passenger compartment of the vehicle may also be used to discharge an air flow into an enclosed space within a residential structure. 
In the same field of endeavor of air outlet assemblies, Gehring teaches (Figures 1 and 2):
It is known to use an outlet assembly (10) to discharge air (conditioned air exiting 10) into a passenger compartment of a vehicle (“the illustrated air duct outlet 10 is designed for use within the interior compartments of vehicles”, Paragraph 0026) or to discharge air (conditioned air exiting 10) into an enclosed space within a residential structure (“air duct outlets according to the embodiments of the present invention may be utilized in various environments, e.g. residential buildings, and are not limited only to use in vehicles”, Paragraph 0026; therefore, the air outlet assembly may be used to discharge air into an enclosed space of a residential structure).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the air outlet assembly that discharges air into a passenger compartment of a vehicle shown by Oe ‘989 to discharge air into an enclosed space of a residential structure, as taught by Gehring, to increase marketability of the outlet assembly by using it in both vehicles and residential structures, since air outlet assemblies are not limited only to use in vehicles.    

Regarding Claim 12, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The selector member (16) comprises a substantially flat primary vane (7) supported by (as illustrated in Figure 1) the housing (2) for bi-lateral shifting movement (16 can be moved bi-laterally to adjust the positions of the canes of 1) to control (the direction of the air discharging through 15 is controlled by 16, as illustrated by the air flow arrows in the figures) the air flow (air flowing through 2, as illustrated by air flow arrows in the figures) discharged from the outlet end (the right end of 2, as illustrated in Figure 2). 

Regarding Claim 13, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The outlet assembly (1) has a relatively high aspect ratio (as illustrated in Figure 1, 15 has a relatively high aspect ratio as the outlet is wider than tall) wherein the housing (2) is substantially wider than it is tall (as illustrated in Figure 1, the outlet assembly is substantially wider than it is tall).

Regarding Claim 14, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The primary vane (7) and the first blocking element (8) are configured to direct (as illustrated in Figure 5b) discharged air (air exiting from 15) in an upward direction (the direction of the discharged air in Figure 5b is upward, as illustrated by the air flow arrows) in the first blocking mode (first blocking mode illustrated in Figure 5b).

Regarding Claim 15, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The first blocking element (8) comprises a substantially flat first vane (as illustrated in Figure 5b, 8 is a substantially flat vane) pivotally connected (via 8a) to the first wall (the top wall of 2, as illustrated in Figure 2) at one end (the left end, as illustrated in Figure 5b) of the first vane (as illustrated in Figure 5b, 8 is a substantially flat vane).

Regarding Claim 16, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The primary vane (7) and the second blocking element (9) are configured to direct (as illustrated in Figure 5b) discharged air (air exiting from 15) in a downward direction (the direction of the discharged air in Figure 6b is downward, as illustrated by the air flow arrows) in the second blocking mode (second blocking mode illustrated in Figure 6b).

Regarding Claim 17, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The second blocking element (9) comprises a substantially flat second vane (as illustrated in Figure 6b, 9 is a substantially flat vane) pivotally connected (via 9a) to the first wall (the bottom wall of 2, as illustrated in Figure 2) at one end (the left end, as illustrated in Figure 6b) of the second vane (as illustrated in Figure 6b, 9 is a substantially flat vane).

Regarding Claim 18, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
Each of the blocking elements (8 and 9) comprises a substantially flat vane (as illustrated in Figure 3, 8 and 9 are substantially flat vanes) and wherein the vanes (as illustrated in Figure 2, 8 and 9 are substantially flat vanes) are substantially parallel (as illustrated in Figure 3, 8 and 9 are substantially parallel) in the nominal unblocking mode (nominal unblocking mode illustrated in Figure 3).

Regarding Claim 19, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The actuator assembly (11, 16, and all associated components) includes a control link (11) operably connected to (as illustrated in Figure 2) the selector member (16) and to each of the blocking elements (8 and 9) so that only one (as illustrated in Figures 5b and 6b, only 8 or 9, respectively, are actuated by 11 in to their blocking position) is actuated (actuated into the blocking position) at a time. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oe et al. (U.S. Pre-Grant Publication No. 2015/0174989), hereinafter Oe ‘989, and Gehring et al. (U.S. Pre-Grant Publication No. 2005/0176364), as recited in Claim 11 above, further in view of Oe et al. (U.S. Patent No. 9,989,275), hereinafter Oe ‘275.
Regarding Claim 20, Oe ‘989 shows (Figures 1, 2, 3, 5a, 5b, 6a, and 6b):
The actuator assembly (11, 16, and all associated components) includes a control link (11) operably connected to (as illustrated in Figure 2) the selector member (16) and to each of the blocking elements (8 and 9) so that only one (as illustrated in Figures 5b and 6b, only 8 or 9, respectively, are actuated by 11 in to their blocking position) is actuated (actuated into the blocking position) at a time.
However, Oe ‘989 lacks showing the actuator assembly includes an idler link operatively connected to the selector member and a cam operatively connected to each of the blocking elements.  
In the same field of endeavor of an air outlet assembly, Oe ’275 teaches (Figures 2, 3, 4, 5, and 6):
It is known for an actuator assembly (10, 16, and all associated components) to include a selector member (16), an idler link (11), and cams (13 and 14), wherein the idler link (11) is operatively connected (as illustrated in Figures 3 and 4) to the selector member (16) and the cams (13 and 14) are operatively connected (as illustrated in Figure 4) to each of the blocking elements (8 and 9). 
Further, “the operability of the operation of the knob can be enhanced”, Col. 5, lines 7-8.
It would have been obvious to one skilled in the art at the time of filing to substitute the idler link and cams taught by Oe ‘275 for the control link shown by Oe ‘989 to enhance the operation of the knob, because it does no more than yield predictable results of controlling the position of the first and second blocking elements, since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Sawada (U.S. Pre-Grant Publication No. 2014/0302769) teaches an outlet assembly (1, as illustrated in Figure 2) comprising a first blocking element (61) and a second blocking element (62) with a plurality of set positions to adjust the flow of air (positions illustrated in Figures 2, 4, and 5).
Shibata et al. (U.S. Pre-Grant Publication No. 2006/0223430) teaches an outlet assembly (1, as illustrated in Figure 1) comprising a first (211) and second (221) blocking element. 
Schneider (U.S. Pre-Grant Publication No. 2016/0250909) teaches an outlet assembly (1, as illustrated in Figure 1) comprising a first (6-1) and second (6-2) blocking element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/22/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762